Title: Sartine to the American Commissioners, 7 October 1778: résumé
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, October 7, 1778, in French: I have received your letter of September 26 supporting the request of Mr. Izard for the restitution of his belongings. I do not see how the commercial treaty applies in this case as Mr. Izard’s name is not mentioned in the bill of lading and as there is no proof the baggage was not loaded by an Englishman for English use. Were it the government’s decision, your assertion and that of Mr. Izard would carry very great weight, but the council on prizes has already assigned the King’s proceeds to the ship’s captors. In addressing himself to the courts Mr. Izard can expect the justice and consideration always accorded Americans.>
